Title: To Thomas Jefferson from George Jefferson, 10 January 1801
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir,
Richmond 10th. Janr. 1801.

I have to day received of the Treasurer of the James River company £160–15—as at foot, & which I have applied to the credit of Mr. Barnes.
I will by next post forward your account to the end of the year & am
Dear Sir Your Very humble servt.

Geo. Jefferson




Reimbursement of two fourths of the principal lent the company—(a further proportion of one fourth having been determined to be reimbursed since my last letter upon the subject)
£ 148–10–


Interest to 1st. Janr.
     12– 5–


⅌ statement herewith
  £ 160–15–



